Citation Nr: 0720870	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on October 27, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for a left knee disorder.  However, during the 
pendency of the appeal, a rating decision dated in March 2006 
granted service connection for degenerative joint disease of 
the left knee with chondral defects and assigned a 10 percent 
disability evaluation effective from November 26, 2002.  
Therefore, the issue of entitlement to service connection for 
a left knee disorder no longer remains in appellate status, 
and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  The veteran has been shown to have migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  

3.  The veteran is currently assigned a 50 percent disability 
evaluation for status post hysterectomy with bilateral 
salpingooophorectomy; a 10 percent disability evaluation for 
degenerative joint disease of the left knee with chondral 
defects; and, a 30 percent disability evaluation for migraine 
headaches.

4.  The veteran's service-connected disabilities have not 
been shown to render her unemployable.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 30 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2006).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2004, prior to the initial decision on the claims in 
June 2004, as well as in May 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claims and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for an increased 
evaluation and for TDIU.  Specifically, the May 2006 letter 
stated, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected disability has gotten worse."  
The January 2004 and May 2006 letters also informed the 
veteran that she may be entitled to compensation at the 100 
percent rate if she is unable to secure and follow a 
substantially gainful occupation solely due to her service-
connected disabilities.  The letters indicated that in order 
to qualify for a total disability rating she must have: one 
service-connected disability ratable at 60 percent or more; 
or two or more service-connected disabilities with at least 
one ratable at 40 percent or more and a combined disability 
rating to 70 percent or more.  The May 2006 letter further 
noted that the evidence must show that her service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent her from performing the mental and/or physical 
tasks required to obtain or maintain substantially gainful 
employment.  The May 2006 letter also indicated what evidence 
was needed to support a claim for an extraschedular 
evaluation based on exceptional circumstances.  Additionally, 
the January 2005 statement of the case (SOC) and the February 
2007 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004 and May 2006 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
January 2004 and May 2006 letters notified the veteran that 
she must provide enough information about her records so that 
they could be requested from the agency or person that has 
them.  It was also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the letters informed 
the veteran that it was her responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency. 

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOC of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 letter and February 2007 informed her that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in her condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in April 2004 and October 2006, and 
a letter was sent in April 2004 requesting the medical 
records upon which the Social Security Administration (SSA) 
based its decision to grant disability benefits to the 
veteran.  VA has further assisted the veteran and her 
representative throughout the course of this appeal by 
providing them a SOC and a SSOC, which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent disability 
evaluation for her migraine headaches pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that diagnostic code, 
a 10 percent disability evaluation is assigned when there are 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  A 30 percent 
disability evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent 
disability evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic adaptability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an increased evaluation for her 
migraine headaches.  The medical evidence of record shows the 
veteran to have migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.   In this regard, the veteran told the 
October 2006 VA examiner that she has throbbing frontal and 
posterior bilateral headaches with photophobia and 
phonophobia.  She also indicated that she sits or lies down 
with a cold rag on her forehead when she has severe 
headaches.  In fact, she specifically reported lying down for 
at least two and a half hours twice a week due to her 
headaches.  As such, her headaches do appear to be 
prostrating in nature.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 30 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

The Board has also considered whether an evaluation in excess 
of 30 percent for the veteran's migraine headaches is 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
However, there is no evidence of record showing that the 
veteran's migraine headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic adaptability.  The medical evidence does not 
indicate that she cannot work due to her migraine headaches.  
In fact, the veteran specifically told the October 2006 VA 
neurological examiner that she was unable to work because she 
had only one kidney.  She did not report having any 
difficulty working because of her headaches.  The Board does 
observe that the April 2004 VA examiner stated that the 
veteran would have more difficulty attempting to resolve her 
headaches in a physical or sedentary job because she would be 
unable to lie down in a dark room.  However, the examiner 
only stated that the veteran was limited and did not indicate 
that she was completely unable to work.  As such, there is no 
medical evidence indicating that her migraine headaches are 
productive of severe economic adaptability.  Overall, the 
disability picture is more accurately reflected under the 
criteria for a 30 percent rating.  Therefore, the Board 
concludes that an evaluation in excess of 30 percent for 
migraine headaches is not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected migraine 
headaches have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
migraine headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


II.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is currently assigned a 50 percent 
disability evaluation for status post hysterectomy with 
bilateral salphingo-oophorectomy; a 10 percent disability 
evaluation for degenerative joint disease of the left knee 
with chondral defects; and, a 30 percent disability 
evaluation for migraine headaches.  Her combined evaluation 
is 70 percent.  As such, the veteran does meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of her service-connected disabilities.  
The Board acknowledges that the veteran was last employed in 
January 2003.  However, the fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  As noted above, the question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
The April 2004 VA examiner indicated that the veteran's 
hysterectomy and salpingooophorectomy did not seem to affect 
her ability to function, and thus, would not affect her 
ability to perform physical or functional employment.  The 
Board does acknowledge the April 2004 VA examiner's comment 
that the veteran would have more difficulty attempting to 
resolve her headaches in a physical or sedentary job because 
she would be unable to lay down in a dark room.  As such, she 
stated that the veteran's ability to perform sedentary and 
physical employment would be limited by her headaches.  
However, the Board notes that the examiner merely stated that 
the veteran was limited and did not indicate that she was 
entirely incapable of securing some form of employment.  The 
Board also observes that the veteran is in receipt of Social 
Security Administration (SSA) benefits.  However, the 
available SSA records indicate that the determination only 
considered her status post gastric bypass surgery, morbid 
obesity, and degenerative joint disease of the left knee 
status post surgery.   The veteran is not service-connected 
for status post gastric bypass surgery or morbid obesity.  As 
such, the SSA determination contemplated nonservice-connected 
disorders as well as her service-connected left knee 
disability.  In fact, the veteran had difficulty explaining 
why she was unable to work at the time of the October 2006 VA 
examination and stated that she was on disability because she 
only has one kidney.  Thus, the medical evidence does not 
show the veteran to be unemployable due solely to her 
service-connected disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
her service-connected disabilities, as evidenced by her 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1 (2006).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflects the veteran's overall 
impairment to his earning capacity due to her service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for migraine headaches is 
granted.

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


